Exhibit 3.1 Electronic Articles of Incorporation For P06000035850 FILED March 10, 2006 Sec. Of State dcushing INTERNAL FIXATION SYSTEMS, INC. The undersigned incorporator, for the purpose of forming a Florida profit corporation, hereby adopts the following Articles of Incorporation: Article I The name of the corporation is: INTERNAL FIXATION SYSTEMS, INC. Article II The principal place of business address: 5619 N.W. 74TH AVE #B MIAMI, FL. US 33166 The mailing address of the corporation is: 5619 N.W. 74TH AVE 11B MIAMI, FL. US 33166 Article III The purpose for which this corporation is organized is: ANY AND ALL LAWFUL BUSINESS. Article IV The number of shares the corporation is authorized to issue is: Article V The name and Florida street address of the registered agent is: ESTEBAN HERNANDEZ 5619 N.W. 74TH AVE #B MIAMI, FL. 33166 P06000035850 FILED March 10, 2006 Sec. Of State dcushing I certify that I am familiar with and accept the responsibilities of registered agent. Registered Agent Signature: ESTEBAN HERNANDEZ Article VI The name and address of the incorporator is: ESTEBAN HERNANDEZ 5619 N.W. 74TH AVE #B MIAMI, FL, 33166 Incorporator Signature: ESTEBAN HERNANDEZ Article VII The initial officer(s) and/or director(s) of the corporation is/are: Title: P, S ESTEBAN HERNANDEZ 5619 N.W. 74TH AVE,#B MIAMI, FL. 33166 US
